CHARGE TO THE JURY.
Estee, J.
Gentlemen of the jury: I instruct you that it is prescribed by an Act of Congress of the United States entitled “An Act relating to the: limitation of hours of daily service of laboreáis amid mechanics employed upon the public works of tbe United State, and -of the District of Columbia,” passed August 1, 1892, and found in Vol. 27 U. S. Statutes at Large, Page 340, that—
Section 1. “The services or employment of all laborers and mechanics who an© now or may hereafter be employed by tbe Government of the United States:, by the: District of Columbia, or byomy contractor or sub-contractor upon any of the public works of the United States or of the District o-f Columbia-, is hereby limited 'and restricted to eight hours in any orne calendar day, and it shall be unlawful for any officer of the United State Government or of the District of Columbia, or any such *160contractor or sub-contractor, whose duty it shall be to employ, direct or control the services of such laborers ox mechanics to require or permit any such laborer or mechanic to work more than eight hours in any one calendar day except in case of extraordinary emergency.”
It is further provided by Section 2 of tiro same Act, that-—
Section 2. “Any officer or agent of tire Government of the United States or of the District of Columbia, or any contractor or sirb-eontractor whose duty it shall be to employ, direct or control any laborer or mechanic employed upon any of thie public works of the 'United States or of the District of Columbia who. shall intentionally violate any provision of this Act, shall be deemed guilty of a misdemeanor, and for each and every such offense shall upon conviction be pirnished........”
The policy of this Act of Congress is something with which neither the Court nor the jury has anything to. do. We 'are not responsible for it. Congress has seen fit toi enact this law and it is obligatory upon all to obey it and enforce it. And we are called upon to. do so. no. matter how much the public service may be prejudiced by such enforcement.
I instruct you, gentlemen of the jury, that, the work upon which this defendant was engaged rvas a, public work in the sense referred to in the language of the statute, torwit: a, public building being constructed for the uses and purposes of the government of the United States upon the Naval Station in the City of Honolulu, District of Hawaii.
You .are further instructed that the. construction of this building upon which -this defendant was engaged was not a case of “extraordinary emergency” mentioned in the Statute.
The question of intention, gentlemen, to. commit a crime, is to be found upon an examination of the. circumstances of each case. If it appear affirmatively that the defendant deliberately *161committed a public offense, tlie law presumes that he knew what the law was, and the question of inlteoxt is shown by the commission of the act itself.
Ignorance of the law is no excuse for violation of the law.In -order to commit the crime prescribed in the Statute under which this defendant is being prosecuted, there- must be an intentional violation of the provisions of thei law by the defendant. That is to say, the act must be knowingly or intentionally committed in -order to- make such an, 'act a crime. But the intention which enter's into the offense described in thei Act of Congress read to you, is simply an intention' to do -the act which is prohibited by the Statute and the, crime is complete when the act is intentionally done.
Gentlemen of -the jury, “to require” is to- command, to- order, to direct; and if yon believe from the evidence, beyond -a reasonable doubt, that the defendant herein -ordered or commanded, or directed any -one of the mechanics working upon said public-works of tire United States under his direction or control, to* work more than eight hours in any on© calendar day, and that, he did so- work, tiren you should find a verdict of guilty.
“To permit,” as used in the language of the Statute, is to suffer to- be done, -to allow o-r c-ons-ent to; and if you b-elieve from tire evidence, beyond a reasonable doubt, that the defendant, herein permitted -or suffered to be done or allowed or consented to the d-oin-g of more than eight honra’ work upon any one calendar day by any one of the- mechanics employed- under his direction' o-r constro-l, upon -the construction of the said building, then you should find the said defendant guilty under thei provisions of the- Statute-.
Gentlemen, you are not to give any consideration toi hearsay testimony or evidence. Evidence is called hear-s-ay when, its probative force depends- in whole or in part upon the competency or credibility -of some person other than the witness by whom it is songht to- produce it.
You are not to be governed by the number of witness.es in tba case on one side or the other; but ratber by the character *162of their testimony submitted for your consideration. You are to consider not -only what the witnesses testified to-, but the character of their conduct while testifying, and you are to be the sole judges of th-edr truthfulness. And after giving the -defendant in this case the benefit of all reasonable doubts, and .■after bearing in mind that he is presumed to- be innocent until ¡shown to he guilty, you can act by finding such a verdict as to-yo-u may seem just.
In trials of this character, an Asiatic is entitled to- exactly the same rights that an American citizen is entitled to. So- defendant’s nationality should have no effect upon your minds in arriving -at his guilt or innocence.
A Japanese who is entitled to come -here, is entitled to- work here-, but hei, like- all other p-eo-ple of every nationality, must o-bey the laws of this country while here, and which laws he is presumed to- know. It is the policy of American law to- protect labor and laborers, amid so Congress h-as enacted that eight hours shall constitute 'a -clay’s work when- the laborer is working upon any of the public works of the Uná-teid States-.
You are, gentlemen, to- be the sole judges of the- facts in this, •case and of the weight -of the testimony given herein; and y-on are instructed that you are not to consider the- fact that any one of the witnesses in this case belongs to an Asiatic race or that he or they is -or -are -a citizen or citizens of Japan.
Every material -allegation o-f the indictment must bei proven in this case to justify a -conviction; -and unless you -are convinced from all the testimony in the ease, beyond a reasonable -doubt, that -defendant is gu-ilty, you should find a; verdict of .acquittal.
You should hear ini mind the conduct o-f the witnesses on the stand, -and you have the- right, -and it is your duty in arriving .at the facts in this case, to- note -any conflict of testimony betwetem, the various witnesses who testified in the case on one side or the other, -and if possible, you are to- harmonize their contradictory .statements; but if, after a careful examination -of all the- testimony, this is found to be impossible, then such -contradictory *163statements must be taken against the party causing such conflict.
You are further instructed that this defendant cannot relieve himself from responsibility in this case by showing that some one eke is equally culpable with himself. If you believe from the evidence that the five Japanese' or any number of J apanese with this def eudamlt, did this sub-contract, work and that any one of them did work more than eight hours in any one calendar day in doing it, under the direction of the defendant, and that defendant was named as the sub-contractor, and tbe •other five Japanese were mot known to the principal contractor as sub-contractors, although among themselves they may have had an arrangement -toi divide the receipts for doing the work, defendant is not thus relieved from his responsibility in the case as sub-contractor if ha knew all the facts in the matter and joined in the said agreement.
And if from all the evidence, and beyond a reasonable doubt, you believe the defendant was a sub-contractor, under tbe provisions 'of the Statute, and that in order to relieve himself from responsibility under the law, he combined witb five other Japanese to 'evade the provisions of the law, and that any one of these Japanese worked more than eight hours in any one calendar day, through his requiring them to do SO', or permitting or allowing them to do so intentionally, then you should find a verdict of guilty.
I further instruct you that it is not necessary in order to warrant a, conviction, that the government should prove that the act complained of was committed on the particular day named in the said indictment,, but only that the said act was committed, onsoana day prior to the date of the said indictment.
You are to be the -judges whether this building could be constructed 'according to the specifications accepted by the government, (which specifications have been introduced in. evidence:) without tbe knowledge of tbe terms of said specifications.
I further instruct you that a combination 'among a few or many persons Who combine: together for the purpose of avoiding *164tlie effect of a violation of the laws of the United States, is no excuse for sucli violation of the law by any member of that combination who' is being prosecuted therefor.
In order to arrive ait a verdict in this case, gentlemen of the jury, either of conviction of or acquittal, your verdict must be unanimous; that is, it must bei joined in by all twelve of the juror's. .
Note: To the same effect sea U. S. v. Campbell, dated November 7, 1901, not reported.